Citation Nr: 0333244	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran submitted his substantive appeal in October 2002.  
He requested that he be afforded a videoconference hearing in 
his case.  The veteran was scheduled for his hearing on May 
29, 2003, and notified of the hearing date in April 2003.  
There is a Report of Contact of record from the veteran's 
representative, dated May 28, 2003, wherein he notified the 
RO that the veteran wished to withdraw his hearing request 
pending receipt of additional medical evidence.  The veteran 
has not submitted any additional medical evidence.  
Accordingly, the Board finds that the veteran has withdrawn 
his request for a videoconference hearing and will proceed to 
adjudicate the case based on the evidence of record.


FINDINGS OF FACT

1.  There is no evidence that the veteran currently suffers 
from hearing loss or tinnitus.

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304 (2003).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.102, 3.303, 3.304.

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1965 to 
October 1967.  Service personnel records associated with the 
claims file reflect that the veteran served with an artillery 
battery in the Republic of Vietnam from November 1966 to 
October 1967.  Neither the personnel records nor the 
veteran's DD 214 reflect that he received any military award 
or decoration indicative of his participation in combat or 
having been wounded during service.

The veteran's service medical records for the period from 
March 1965 to October 1967 are negative for any finding of 
hearing loss or tinnitus.  Further, there is no indication of 
any psychiatric evaluation or treatment.  The veteran's 
October 1967 separation physical examination is negative for 
any abnormalities regarding hearing loss or tinnitus or any 
psychiatric finding.  The veteran did not report any hearing 
problems or tinnitus on his report of medical history that 
was prepared in conjunction with his separation examination.  
Further, the veteran did not report any nervousness or 
psychiatric symptoms on his history.

The veteran submitted an informal claim for entitlement to 
service connection for residuals of a left leg injury in 
April 2002.  He included a lay statement wherein he described 
being involved in a jeep accident in Vietnam.  He did not 
know what caused the accident but said that the jeep was 
totaled and that he and two other persons in the jeep were 
injured.  The veteran claimed that he suffered injuries to 
his left leg that required stitches.  The veteran submitted a 
statement from a service buddy, [redacted], who corroborated 
the veteran's account of the accident.  Mr. [redacted] did not 
provide any details as to the cause of the accident and did 
not provide any information regarding any injuries suffered 
by the veteran.  He did say that a medic treated the veteran.  
He thought the veteran might have been med-evaced from the 
scene by helicopter.

The RO wrote to the veteran in April 2000 and told him that 
his claim was incomplete.  The veteran was sent a VA Form 21-
526 and asked to complete the form.  He was further informed 
that no action would be taken on his claim until he submitted 
the form, along with any supporting evidence.

The veteran submitted a completed VA Form 21-526 in April 
2003.  He included the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus and PTSD as 
part of his claim.  The veteran also included another buddy 
statement from [redacted] who said that he was in a jeep 
accident with the veteran in Vietnam.  Mr. [redacted] provided no 
other information.

The RO wrote to the veteran in July 2002 and informed him of 
the elements necessary to establish service connection for 
the issues claimed.  The veteran was told he could submit lay 
or medical evidence in support of his claim.  The veteran was 
requested to identify any evidence that he wanted the RO to 
obtain on his behalf.  He was also provided a PTSD stressor 
questionnaire and advised that he needed to complete the form 
in order for his claim to be adjudicated.  The veteran was 
requested to advise the RO if he had no additional evidence 
to submit.  Finally, the veteran was requested to provide his 
information and/or evidence within 30 days but he was advised 
that he had up to one year to submit the material.

The veteran submitted his completed PTSD questionnaire in 
July 2002.  The only stressor listed involved the veteran's 
jeep accident, as related in his earlier statements.  He said 
that he and Mr. [redacted] were injured.  The veteran said that 
his duties involved running a searchlight at night in order 
to spot the enemy.  He would then call in artillery fire.  He 
did not report being directly involved in the firing of 
artillery.  

The veteran also submitted a statement wherein he waived the 
30-day period for development and said that he had no 
additional evidence to submit.  

The veteran was afforded a VA psychiatric examination in 
August 2002.  The examiner noted that he had reviewed the 
claims file as part of the examination.  The veteran told the 
examiner that he had not received any mental health or 
psychiatric treatment.  The veteran also told the examiner 
about the jeep accident in Vietnam and said that he injured 
his leg in the accident.  He said that he was bothered by 
seeing dead people in Vietnam and that on another occasion 
had been involved in a firefight that killed a number of 
enemy soldiers.  The veteran provided information about his 
left leg symptoms that he felt were related to his accident 
in service.  He did not make any statements regarding a 
current hearing loss or suffering from tinnitus.  The 
examiner said that the veteran had some indications of PTSD 
but did not meet the full criteria.  The examiner reported 
that the veteran had no Axis I diagnosis of a psychiatric 
illness.  

In August 2002, the veteran submitted a copy of an April 2002 
VA outpatient treatment entry.  The entry noted that the 
veteran was a new patient and seeking an evaluation for his 
left leg.  There was no mention of any psychiatric symptoms, 
hearing loss or tinnitus.

The veteran's claim was denied by way of a rating decision 
dated in September 2002.  The veteran was provided notice of 
the rating action that same month.  The rating decision 
advised the veteran that he was requested to provide evidence 
of hearing loss and tinnitus and failed to submit any 
supporting evidence to show that he had current disability 
involving either hearing loss or tinnitus.  The veteran was 
further advised that his claimed stressor of being involved 
in a jeep accident in service was corroborated by his buddy 
statements; however, the veteran did not have a diagnosis of 
PTSD.  Therefore, service connection for PTSD was denied.

The veteran submitted his substantive appeal in October 2002.  
He stated that he was a member of a fire team in Vietnam and 
that lent credence to his claim for hearing loss and 
tinnitus.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, certain 
chronic diseases, including hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).



A.  Hearing Loss and Tinnitus

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In this case the veteran's SMRs are negative for any evidence 
of a hearing loss disorder that satisfies the criteria found 
at 38 C.F.R. § 3.385.  There is no evidence to show that the 
veteran had a hearing loss within one year after service.  
Further, the veteran has not provided, or identified, any 
evidence that would show that he has a current hearing loss 
disorder that would satisfy the necessary criteria.  Id.

In regard to the veteran's tinnitus he has not provided any 
evidence that he currently has a diagnosis of tinnitus.  The 
RO requested that the veteran provide such evidence when they 
wrote to him in July 2002 but the veteran responded that same 
month that he had no additional evidence to submit.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran did not allege a hearing loss or tinnitus at the 
time of his August 2002 VA examination or when he was seen as 
an outpatient in April 2002.  The veteran argued in his 
substantive appeal that his assignment to an artillery unit 
should lend credence to his claim.  The Board notes that the 
veteran is capable of presenting lay evidence regarding his 
belief that he has a current hearing loss and tinnitus as a 
result of his service, although he has not provided any 
statement of any symptoms of either disorder.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus opinion to link the 
veteran's complaints to service, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his claim 
for service connection for hearing loss and tinnitus must be 
denied.

B.  PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2003); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2003).  

In this case the veteran has a verified stressor of being 
involved in a jeep accident in service.  His own statements 
and the two buddy statements support the fact that an 
accident occurred.  Unfortunately, the verification of the 
stressor is not sufficient to establish service connection.  
The veteran still does not have a diagnosis of PTSD.  Absent 
a diagnosis of PTSD related to the verified stressor, service 
connection must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss, tinnitus, or PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete a claim in this case.  The RO notified the 
veteran that his original informal claim was incomplete and 
provided him the necessary form and instruction on how to 
complete his application.  The veteran submitted a completed 
VA Form 21-526 in April 2002 that contained all of the 
necessary information to proceed with the development of his 
claim.  Thus there is no additional evidence or information 
required to complete the claim. 

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in July 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability or to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  In addition, the veteran was provided 
a PTSD questionnaire so that he could provide pertinent 
information regarding any claimed stressor.

The veteran responded to the RO's letter in July 2002.  He 
did not list any source of pertinent evidence/information 
that he would contact or that he wanted the RO to contact.  
Further, the veteran provided a completed PTSD questionnaire 
that allowed the RO to schedule the veteran for a VA 
examination.  Finally, the veteran submitted a statement 
wherein he said that he had no further evidence/information 
to submit and waived the 30-day period noted in the RO's 
letter.

The RO denied the veteran's claim in September 2002.  He was 
informed that his claim for service connection for hearing 
loss and tinnitus was denied because he did not have any 
evidence of a current disability.  He was further informed 
that his claim for service connection for PTSD was denied 
because he did not have a diagnosis of PTSD.

The veteran was issued a statement of the case (SOC) in 
October 2002 that addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that he had not submitted sufficient evidence to establish 
service connection for hearing loss, tinnitus, or PTSD.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The October 2002 
SOC and November 2002 supplemental statement of the case 
informed the veteran as to why the evidence added to the 
record did not allow for the grant of his claim.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was informed from the outset, in 
July 2002, that he needed to submit medical evidence to show 
that he had a current disability.  He was also informed that 
he needed to have a diagnosis of PTSD that was related to a 
stressor from service.  The veteran was afforded a VA 
examination but was not found to have PTSD.  The veteran 
provided no evidence of a current hearing loss or tinnitus.  
The veteran was originally scheduled for a videoconference 
hearing but he withdrew the request.  

The Board has considered whether a VA examination was 
required in this case, in regard to the hearing loss and 
tinnitus issues, under the duty to assist provisions of the 
VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See also Charles v. 
Principi 16 Vet. App. 370, 375 (2002).  The evidence of 
record is such that the duty to obtain a medical examination 
is not triggered in this case.  The veteran alleges that he 
suffers from hearing loss and tinnitus due to his service in 
an artillery unit during service.  His SMRs are negative for 
any hearing loss or tinnitus and the veteran did not report 
any such problems at the time of his separation physical 
examination.  Further, the veteran was asked to provide 
evidence of a current hearing loss and/or tinnitus problem 
and he did not.  In fact he said that he had no further 
evidence to submit in a response dated in July 2002.  The 
veteran appears to have based his claim for entitlement to 
service connection for hearing loss and tinnitus on his 
opinion that his duties with an artillery unit had caused him 
to suffer from both claimed disorders.

The veteran did not mention any hearing loss or problems with 
tinnitus at his August 2002 VA examination.  Nor did he 
mention either issue at the time of his April 2002 VA 
outpatient visit.  The duty to assist under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it 
is necessary to obtain an examination to make a decision in 
the case.  Factors to consider whether or not an examination 
is necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  There is no evidence of a hearing loss or 
tinnitus in service and there is no current evidence of 
either disorder at this time.  Thus there is no requirement 
to obtain a VA medical examination for the hearing loss and 
tinnitus issues in this case.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (A veteran is required to show 
some causal connection between his disability and his 
military service.  A disability alone is not enough).  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran claims that he suffered a left leg injury in 
service when his jeep was involved in an accident.  The 
veteran has claimed that he suffered two puncture wounds and 
laceration of the lower left leg that required both internal 
and external stitches.  The veteran's SMRs are negative for 
any treatment of a left leg injury, or any subsequent 
treatment that would have been required to remove stitches.  
His separation physical examination is negative for any 
reports of a scar on the left leg and his report of medical 
history is also negative for any left leg injury.  
The SMRs do show that the veteran was treated for a furuncle 
on the posterior of the left leg.

The veteran has submitted corroborating evidence that he was 
involved in a jeep accident.  Mr. [redacted] confirmed that the 
vehicle was severely damaged and that the veteran required 
medical attention.  He did not make any reference to the 
veteran's injuries.  The statement from Mr. [redacted] simply 
confirmed the accident.

The April 2002 VA outpatient entry noted the presence of a 
scar and possible impairment of the left saphenous nerve.  
The examiner, without benefit of review of the claims file, 
made reference that the residuals observed were the result of 
a shrapnel wound or scar entrapment.  Unfortunately, there is 
no evidence to show that the veteran was ever wounded in 
service, either by enemy fire or as a result of metal pieces 
during the accident.  Further, there is no evidence of any 
scarring of the left leg in service.

In order to afford the veteran due process, a VA examination 
is required.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for any residuals of his claimed 
left leg injury since service.  
After securing the necessary 
release(s), the RO should obtain 
these records.

2.  The veteran should be afforded a 
VA examination to evaluate his claim 
for service connection for residuals 
of a left leg injury.  All indicated 
studies, tests and evaluations 
deemed necessary should be performed 
and the results noted in the 
examination report.  The examiner 
must review the veteran's claims 
file, specifically the veteran's 
statements regarding his jeep 
accident, in association with the 
examination.  The examiner is 
requested to identify any and all 
disorders that may be present in the 
left leg.  The examiner is also 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any identified disorder 
of the left leg is related to the 
veteran's military service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the 
veteran's claim for service 
connection for left leg disability.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



